926 F.2d 1215
288 U.S.App.D.C. 342
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Phong T. HUYNH, et al.v.Richard CHENEY, Secretary of the Department of Defense,Jacob Roginsky, Appellant.
No. 90-5013.
United States Court of Appeals, District of Columbia Circuit.
March 6, 1991.

Appeal from the United States District Court for the District of Columbia.
D.D.C.
AFFIRMED.
Before BUCKLEY, SENTELLE and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED that the district court's order of November 28, 1989 denying Jacob Roginsky's motion for intervention as of right be affirmed.  Allowing Roginsky to intervene would be "[in] compatible with efficiency and due process" in light of the lack of factual similarity between his claims and those of the Huynh plaintiffs.    See Foster v. Gueory, 655 F.2d 1319, 1324 (D.C.Cir.1981).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.